Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 13-15, 18, 21, 24, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky (2008/0190045) in view of Janesky (2007/0044396).
Janesky (figure 7a-7c) shows a basement system comprising: a concrete basement including a basement slab (24) and a basement wall (23), said basement slab presenting a floor surface, with the basement wall extending about the floor surface,
said basement slab and said basement wall cooperatively defining a trench that extends along the basement wall and below the floor surface to receive water in the basement; and a drain channel (705) located at least partly in the trench to collect water therein, said drain channel including an elongated channel tube and an upright riser (740f, the equivalent shown as 140f in figure 4) integrally formed with the channel tube, said channel tube including axially-extending opposite side walls that at least partly define an interior to receive water, with at least one of the side walls presenting openings (the openings underneath 740f) that permit water ingress from the trench to the interior, said 
Janesky (….45) does not show said openings including at least two laterally extending rows of opening located entirely in the oblique lower wall section to allow entry of water into the channel, the support surface without passing water through the support surface, the rows of openings being the only openings through walls of the channel tube.
	Janesky (….396) figure 6b shows said openings including at least two laterally extending rows of opening located entirely in the oblique section to allow entry of water 
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Janesky (….0045)’s strucutres to show at least two laterally extending rows of opening located only in the oblique section in order to allow entry of water into the channel as taught by Janesky (….396 figure 6b) and it would have been an obvious matter engineering design choice to choose as many rows of openings as needed as long as the openings provide sufficient draining of water at the building site, and one having ordinary skill in the art would have found it obvious to have
the rows of openings being the only openings through walls of the channel tube to pass water as long as the openings provide sufficient drainage of water into the channel as demonstrated by Janesky figures 8a, 8c showing drainage with openings on one surface/side of the channel only.  
	Janesky as modified further shows the support surface extending continuously to lay flat in engagement with the basement wall (figure 7a) to define a path for water to migrate along the support surface without passing through the support surface.

	Per claim 7, 24, 28-29, Janesky as modified further shows an upper row of said openings being locate in an upper half of the oblique lower wall section and a lower row of the openings being spaced below the upper row and located in a lower half of the oblique lower wall section, each of said openings being laterally spaced from the other openings along the length of the oblique lower section.





Claims 4, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky (2008/0190045) in view of Janesky (2007/0044396).
Janesky as modified shows all the claimed limitations except for the upper lip extending at an oblique angle relative to the central wall, said upper lip presenting an uppermost margin spaced apart from the basement wall.
Janesky (..396) figures 5a-5b discloses the use of riser (204, 224) with upper lip (226, 206) extending at an oblique angle relative to the central wall, the lip presenting an uppermost margin spaced apart from the basement wall.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Janesky(…045)’s modified structures to show the upper lip extending at an oblique angle relative to the central wall, said upper lip presenting an uppermost margin spaced apart from the basement wall as taught by Janesky(..396) in order to enhance the channeling of water from the basement into the channel.
Claims 8, 10, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky (2008/0190045) in view of Janesky (….396).
Janesky as modified shows all the claimed limitations except for said lower wall section extending at an oblique angle relative to the upright support wall, with at least part of the lower wall section spaced from the basement wall so that the lower wall 
Janesky figure 2 further shows said lower wall section extending at an oblique angle relative to the upright support wall, with at least part of the lower wall section spaced from the basement wall so that the lower wall section and the basement wall cooperatively define an elongated trough to receive water.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Janesky’s modified structure to show said lower wall section extending at an oblique angle relative to the upright support wall, with at least part of the lower wall section spaced from the basement wall so that the lower wall section and the basement wall cooperatively define an elongated trough to receive water in order space for water to collect and drain faster.
Per claim 10, 26, Janesky as modified further shows an upper row of said openings being locate in an upper half of the oblique lower wall section and a lower row of the openings being spaced below the upper row and located in a lower half of the oblique lower wall section.
Claims 11-12, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky (2008/0190045) in view Janesky (2007/0044396).
Janesky as modified shows all the claimed limitations except for said riser including a central wall and an upper lip extending at an oblique angle relative to the central wall, said upper lip presenting an uppermost margin spaced apart from the basement wall so that the upper lip and basement wall cooperatively define a groove to receive water.

It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Janesky(…045)’s modified structures to show the upper lip extending at an oblique angle relative to the central wall, said upper lip presenting an uppermost margin spaced apart from the basement wall as taught by Janesky(..396) in order to enhance the channeling of water from the basement into the channel.
Per claim 12, Janesky as modified further shows said basement wall presenting an exposed wall surface, said upright support surface and said wall surface each including substantially planar surface sections that are engaged and generally parallel to one another, said riser being operable to flex away (able to function as claimed due to its thinness) from the basement wall so that the planar surface sections become spaced apart and permit water to travel from the groove to the trough.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky (2008/0190045) in view of Janesky (…396) as applied to claim 13 above and further in view Pratt (8186127).
Janesky as modified shows all the claimed limitations except for an aggregate layer applied between the channel and the basement slab, with the material layer being applied over the channel and the aggregate layer.

	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Janesky’s modified structure to show an aggregate layer applied between the channel and the basement slab, with the material layer being applied over the channel and the aggregate layer as taught by Pratt in order enhance the draining of water into the channel from the basement as the loose aggregate creates more space for water to get to the draining channel.
	Per claim 17, Janesky as modified further shows said concrete basement including a footing below the basement wall, said footing partly defining the trench, with the drain channel and the aggregate layer being located on the footing.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky (2008/0190045) in view of Janesky (….396) and further in view of Andras (2007/0294965).
Janesky as modified shows all the claimed limitations except for said concrete basement including a wail framing attached relative to the basement wall, said wall framing located above the trench and extending inward relative to the wall surface, said wall framing presenting an inboard perimeter margin, said channel being configured and positioned to extend outwardly relative to the inboard perimeter margin.
	Andras figure 3 shows said concrete basement including a wail framing (300) attached relative to the basement wall(210), said wall framing located above the trench (where the part 2240, 250 is) and extending inward relative to the wall surface, said wall 
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Janesky’s modified structure to show said concrete basement including a wail framing attached relative to the basement wall, said wall framing located above the trench and extending inward relative to the wall surface, said wall framing presenting an inboard perimeter margin, said channel being configured and positioned to extend outwardly relative to the inboard perimeter margin as taught by Andras as it allows for mounting of interior wall structures and coverings above the draining trench.
Claims 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky (2008/0190045) in view of Janesky (….396).
Janesky as modified shows all the claimed limitations except for each adjacent pair of said openings defining a lateral spacing dimension, with the lateral spacing dimension being at least two times larger than the lateral opening dimension of one of the adjacent pair of openings, the lateral opening dimension comprising a diameter dimension that ranges from about one tenth of an inch to about one quarter of an inch.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Janesky (….0045)’s modified structures to show each adjacent pair of said openings defining a lateral spacing dimension, with the lateral spacing dimension being at least two times larger than the lateral opening dimension of one of the adjacent pair of openings, the lateral opening dimension comprising a diameter dimension that ranges from about one tenth of an inch to about one quarter of an inch .  

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
With respect to applicant stating Janesky not showing the continuous upright support surface that lays flat against and engages the basement wall, examiner respectfully points out the reference in figure 7a as set forth above shows the claimed limitation.
With respect to the added limitation of “support surface being a single uninterrupted”, the limitation is newly rejected as set forth above.
With respect to applicant stating that Janesky’045 not showing the wall without spacers, examiner respectfully point to figure 7a of the reference.  Janesky’296 is relied upon to show other features not taught by Janeksy’045.  
With respect to the two rows of openings located entirely in the oblique lower wall section, the reference as modified by Janesky’296 figure 6b shows the claimed limitations.  Janesky’045 further discloses the openings located as multiple rows or as many/few as needed (par. 26 line 3, line 7).  This demonstrated that one having 
	As set forth above, Janesky (…296) figure 6b shows at least two rows of openings located at the oblique section of a draining channel.  Janesky (…0045) as modified thus shows the claimed limitations.
	
	As the rejections based on Janesky (…0045) are proper, the other combined rejections are also proper.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A
3/18/2021